DETAILED ACTION
Notice to Applicant
In the amendment dated 3/11/2021, the following has occurred: Claims 1 and 9 have been amended; Claims 21 and 22 have been added.
Claims 1-16 and 19-22 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 1-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The § 112 rejections have been overcome by instant amendment. A review of the instant specification finds support for the clarity of claims 6 and 7 on pages 13 and 14 of the as-filed specification. 
	The claims have been amended to require wherein a gel electrolyte is provided on a surface of the electrode(s), and wherein the total ratio of polyacrylic acid metal to total binder is 50:50 to 75:25. 
	The closest prior art, Matsuda (US 2007/0092796), teaches that the polyacrylic acid metal is not less than 80 wt% of the total binder (para 0046). Yang (US 2015/0037672) teaches a water soluble binder including binders with fluorine (para 0045) with a potassium polyacrylate binder (paras 0033-0040), but Yang does not disclose an overlapping range for the PAK binder that would read on the instant claims, only providing an example wherein the total PAK wt% of the binder is 30% (para 0076). Komaba (US 2014/0065492), directed towards a Sn-based electrode teaches a binder selected from PVDF and PAANa (claim 3) but does not teach a weight ratio that overlaps with the claimed binder composition. While other previously cited prior art compares various alkali metal polyacrylate binders, none of them appear to teach or render obvious the claimed ratio of a polyacrylic acid metal binder with .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723